Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carolyn E. O’Connor appeals the district court’s order denying her motion for leave to proceed in forma pauperis because she failed to comply with the prefiling injunction imposed by that court in 2006. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal. O’Connor v. United States, No. 3:14-mc-00003-JRS (E.D.Va. June 10, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.